Citation Nr: 1522255	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to October 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2011, the Board remanded the Veteran's claims for additional development.  In a May 2013 decision, the Board granted entitlement to a 20 percent rating to the service-connected lumbar spine degenerative disc disease prior to April 6, 2011.  The Board denied entitlement to a disability rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease.  In May 2013, the issue of entitlement to TDIU was remanded for additional development.  

The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the portion of the Board decision that denied entitlement to a disability rating in excess of 20 percent for the lumbar spine degenerative disc disease on the basis that the Board provided inadequate reasons and bases for the determination.  The Court remanded this matter to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 JMR, the parties agreed that the Board erred and failed to provide adequate reasons and bases for its explanation of how the Veteran's pain on repetitive use of the low back did not entitle the Veteran to a 40 percent rating under the rating schedule and pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The parties also indicated that the Board failed in its analysis to account for favorable evidence.  The parties indicated that specifically, the Board found that a separate rating was not warranted for neurological manifestations due to the lumbar spine degenerative disc disease, but the April 2011 VA examination report indicates that the Veteran had slight radiculopathy to the left and right disc space at L5-S1.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

The Board finds that further examination of the service-connected thoracolumbar spine disability is necessary in order to obtain medical evidence of any additional functional loss and limitations of motion due to pain and to determine whether there are separate neurological manifestations due to the lumbar spine degenerative disc disease, and if so, the severity of such manifestations.  A more contemporaneous examination is needed to properly evaluate the Veteran's service-connected thoracolumbar spine disability.  

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected thoracolumbar spine disability from April 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected thoracolumbar spine disability since April 2012.   

2.  Schedule the Veteran for a VA examination to evaluate the nature and severity of his degenerative disc disease of the lumbar spine.  

In particular, the examiner should determine whether the Veteran has a separate neurologic disability as a result of his back disability.  In so doing the examiner should review the assessment of the VA examination from April 2011, who suggested that the Veteran had mild radiculopathy impacting the left lower extremity.

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record, including considering whether the case should be referred to the Director of Compensation and Pension for consideration of an extraschedular rating based on the suggestion by the 2011 VA examiner that the Veteran could not work as a result of his back disability.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




